Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement filed 2/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
2.	Claim 34 recites a computer program product for mitigating interference. The recited product comprises a non-transitory memory. MPEP 2106.3 (I) recites:

Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.


However, the product of claim 34 recites that the product comprises a non-transitory memory. Since the recited product does have a physical or tangible form, the claim recites a category of patentable subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


3.	Claims 1-5, 7-9,11, 13, 16, 17, 19, 21 and 31-34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vanderhelm et al (US 2006/0030287).
Regarding claims 1, 33 and 34, Vanderhelm discloses a mitigation module for mitigating interference complementing a receiver of a wireless network (Paragraph 0002: the present invention relates generally to noise cancelling system and more particularly to an adaptive noise cancelling system capable of reducing received noise.), the mitigation module comprising: 
at least one processor executing a code (Paragraphs 0046, 0065, 0066 and 0074 disclose numerous algorithms for cancelling noise. These algorithms will be executed by a processor.) for: 
obtaining digital baseband signals received by a plurality of reception sources (The receiver will receive noise and will receive the desired signal.); 
matching at least a portion of a signature signal to at least a portion of the baseband signals (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. The ANC can search for the 35 bit synch word 80 using commonly known correlation techniques. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly.), the signature signal indicative of a presence of interference signals originating from at least one external interference source (The symbol error resulting from the correlation using the signature signal is due to the presence of the interference. The result using the signature signal indicative of a presence of interference. Paragraph 0071: it can be seen that the interference destroys the correlation due to the extremely large interference magnitude relative to the signal being searched for by the correlation. However, it is possible to solve this by differentially decoding the 35 bit synch word 80.); 
calculating a plurality of mitigation weights for at least the portion of the baseband signal corresponding to the matched at least portion of the signature signal (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. The ANC can search for the 35 bit synch word 80 using commonly known correlation techniques. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly.); 
performing an interference mitigation process on the digital baseband signals received from the plurality of reception sources using the plurality of mitigation weights to generate clean digital baseband signals (Title: adaptive noise reduction system for a wireless signal. Paragraph 0055: the ANC 50 uses a cancellation technique in order to generate the compensation signal that cancels the noise in the desired signal.); and 
providing the clean digital baseband signals to a receiver of the wireless network (The signal, free of the interference will be output to the demodulator 52 of the figures.).  
(Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. The ANC can search for the 35 bit synch word 80 using commonly known correlation techniques. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly.).
Regarding claim 3, Vanderhelm discloses wherein when another portion of the baseband signals is unmatched to at least the portion of the signature signal, the plurality of mitigation weights is extrapolated for the another portion and the interference mitigation process is performed using the extrapolated plurality of mitigation weights for the unmatched portion of the baseband signals (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. The ANC can search for the 35 bit synch word 80 using commonly known correlation techniques. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. Though the weights are only applied according to the 35 bits of synch word 80, the weights will be applied to the entire signal that is received, even the unmatched portion. Paragraph 0070: as long as the noise is relatively stationary relative to the occurrence of the known synch word in the data stream, the TDL coefficients should be able to remain frozen until it can be updated on the next occurrence of the synch word in the forward data stream. The coefficients would be extended until the next adaptation.).  
Regarding claim 4, Vanderhelm discloses wherein the portion of the baseband signal that is matched to the at least portion of the signature signal comprises at least one frequency band, and the another portion of the baseband signal that is unmatched to the baseband signals comprises another at least one frequency band, wherein the plurality of mitigation weights are computed for the at least one frequency band of the baseband signal that is matched and the plurality of mitigation weights are computed for the another at least one frequency band of the baseband signal that is unmatched by extrapolation from the said matched baseband signal frequency band computed plurality of mitigation weights (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. The ANC can search for the 35 bit synch word 80 using commonly known correlation techniques. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. Though the weights are only applied according to the 35 bits of synch word 80, the weights will be applied to the entire signal that is received, even the unmatched portion. Paragraph 0050: the receiver is ideally suited for single carrier interference but may also work for multiple carriers depending on their relative phases and amplitudes. The multiple carriers can each be designated as being in separate bands.). 
Regarding claim 5, Vanderhelm discloses wherein the portion of the baseband signal that is matched to the at least portion of the signature signal comprises at least one period of time, and the another portion of the baseband signal that is unmatched to the baseband signals comprises another at least one period of time, wherein the plurality of mitigation weights are computed for the at least one period of time of the baseband signal that is matched and the plurality of mitigation weights are computed for the another at least one period of time of the baseband signal that is unmatched by extrapolation from the said matched baseband signal period of time computed plurality of mitigation weights (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. The ANC can search for the 35 bit synch word 80 using commonly known correlation techniques. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. Though the weights are only applied according to the 35 bits of synch word 80, the weights will be applied to the entire signal that is received, even the unmatched portion. Paragraph 0070: as long as the noise is relatively stationary relative to the occurrence of the known synch word in the data stream, the TDL coefficients should be able to remain frozen until it can be updated on the next occurrence of the synch word in the forward data stream. The coefficients would be extended until the next adaptation.).
(Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. As long as the noise is relatively stationary relative to the occurrence of the known synch word in the data stream, the TDL coefficients should be able to remain frozen until it can be updated on the next occurrence of the synch word in the forward data stream. The coefficients would be extended until the next adaptation. The period of time between the synch word transmission or detection will determine how long the coefficients are frozen.).  
Regarding claim 8, Vanderhelm discloses wherein the plurality of mitigation weights is re-computed or adjusted by a certain factor for each periodic time- interval when the portion of the baseband signal is matched to the at least portion of the signature signal (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. As long as the noise is relatively stationary relative to the occurrence of the known synch word in the data stream, the TDL coefficients should be able to remain frozen until it can be updated on the next occurrence of the synch word in the forward data stream.).  
Regarding claim 9, Vanderhelm discloses wherein the matching of the at least one portion of the signature signal to the at least one frequency band of the baseband signal is determined by a pertinent complex weight for each respective frequency band that is below a threshold (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. The ANC can search for the 35 bit synch word 80 using commonly known correlation techniques. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. To be correlated, the correlation peak must be above a threshold value. To be uncorrelated, the correlation peak must be below a threshold value.).  
Regarding claim 11, Vanderhelm discloses comprising storing in a memory a signal according to the signature signal, wherein the plurality of mitigation weights is computed based on the memory stored signal; wherein the signal synthetically generated according to the signature signal is aligned in time and/or in frequency with the obtained digital baseband signals (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. The correlation will indicate an alignment of the stored synch word and the received sign word.).  
(Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. The correlation will indicate an alignment of the stored synch word and the received sign word. Paragraph 0050: the multiple carriers of the interference is disclosed. Paragraph 0067: the magnitude and frequency of the interferers are disclosed.).
Regarding claim 16, Vanderhelm discloses wherein the at least portion of the signature signal indicative of the presence of interference signals is computed by an analysis of the digital baseband signals, by identifying a common repetitive signal pattern in a plurality of sequential time intervals of the baseband signals (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly.).  
Regarding claim 17, Vanderhelm discloses computing a correlation between the plurality of mitigation weights for computing an estimate of an error of each respective mitigation weight, and performing the interference mitigation process when the (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. The ANC can search for the 35 bit synch word 80 using commonly known correlation techniques. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. To be correlated, the correlation peak must be above a threshold value. To be uncorrelated, the correlation peak must be below a threshold value.).
Regarding claim 19, Vanderhelm discloses wherein the baseband signals including a plurality of interference signals each associated with a certain signature signal of a plurality of signature signals, iterating the matching, the calculating the plurality of mitigation weights, and the performing the interference mitigation process for another of the plurality of different signature signals (Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. As long as the noise is relatively stationary relative to the occurrence of the known synch word in the data stream, the TDL coefficients should be able to remain frozen until it can be updated on the next occurrence of the synch word in the forward data stream.).  
(Paragraph 0070: it is possible to use the data embedded in the received signal as a reference aid in the noise cancellation process. Once the synch word 80 is found, the ANC 50 can used stored history of the 35 bits of the synch word 80 to determine symbol error for these bits and adapt the TDL coefficients accordingly. As long as the noise is relatively stationary relative to the occurrence of the known synch word in the data stream, the TDL coefficients should be able to remain frozen until it can be updated on the next occurrence of the synch word in the forward data stream. The coefficients would be extended until the next adaptation. The same synch word could be used in for multiple adaptations.).  
Regarding claim 31, Vanderhelm discloses wherein the number of reception source inputs into the mitigation module is higher than the number of signal outputs to the baseband receiver, wherein the number of interference signals is less than or equal to the number of reception source inputs into the mitigation module minus one, wherein there are sufficient degrees of freedom to perform the interference mitigation and to preserve inherent diversity gain (The number of interferers are not limited to any amount of transmitters.).
Regarding claim 32, Vanderhelm discloses wherein the interference signals comprise foreign signals that are received by a certain receiver of the wireless network and are not transmitted by a wireless transmitter that is part of the wireless network (The noise or undesired signals are not signals transmitted by the wireless transmitter in the communication system.).

4.	Claims 1, 2, 11 and 31-34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dent (US 5,894,473).
	Regarding claims 1, 33 and 34, Dent discloses a mitigation module for mitigating interference complementing a receiver of a wireless network, the mitigation module comprising: 
at least one processor (Column 8, lines 13-23: Figure 5(a) shows an exemplary embodiment of a subtractive CDMA processor.) executing a code for: 
obtaining digital baseband signals received by a plurality of reception sources (Figure 5(a) discloses receiving the composite signal. Each signal in the composite signal is a spread user signal. Each user is a reception source.); 
matching at least a portion of a signature signal to at least a portion of the baseband signals (Figure 5(a): Coder generators 132 will match a code to the composite signal. The code is a signature signal.), the signature signal indicative of a presence of interference signals originating from at least one external interference source (Figure 5(a): discloses a successive interference cancellation system. The system removes the users with the largest signal strength first. The removed users act as interfering signals to the other users in the composite signal. The spreading codes are indicative of the presence of those interfering users. Column 8, lines 23-37: discloses matching the first code to the first signal to be demodulated); 
(Figure 5(a): after the matching of the code from the first code generator, a user signal is fed to a low pass filter 142 and an error correction decoder 144. This processed signal is then input to the recoder and remodulator 146 along with the previous code that despread the signal. The output will be a processed respread signal. Column 9, lines 46-67 discloses extracting an individual signal according to this matching, filtering and signal processing. The recoder/remodulator 146 reconstucts the waveform of the signal.); 
performing an interference mitigation process on the digital baseband signals received from the plurality of reception sources using the plurality of mitigation weights to generate clean digital baseband signals (Figure 5(a) and column 9, lines 61-67: The purpose for recoder/remodulating the decoded signal is to remove it from the composite signal in a subtractor 148. Column 10, lines 20-36: initially, when the composite signal includes many signals, the signal most likely to be detected accurately is the signal with the greatest signal strength. Weaker signals are less likely to interfere with stronger signals. By removing the signals with the greatest signal strength first, these signals will no longer interfere with the weaker signals.); and 
providing the clean digital baseband signals to a receiver of the wireless network (Figure 5(a): The output of the subtractor 148 is provided to the next stage of the system. In that second stage as well as subsequent stages, the output of the subtractor will be provided as well as decoder output signals will be provided. These output signals will be clean baseband signals.).  
Regarding claim 2, Dent discloses wherein the interference mitigation process is performed using the plurality of mitigation weights computed for the at least the portion of the baseband signal corresponding to the matched at least portion of the signature signal, on the at least an unmatched portion of the baseband signals unmatched to at least the portion of the signature signal, and on the at least portion of the baseband signals matched to at least the portion of the signature signal, to generate the clean digital baseband signals (Figure 5(a) and column 9, lines 61-67: The purpose for recoder/remodulating the decoded signal is to remove it from the composite signal in a subtractor 148. Column 10, lines 20-36: initially, when the composite signal includes many signals, the signal most likely to be detected accurately is the signal with the greatest signal strength. Weaker signals are less likely to interfere with stronger signals. By removing the signals with the greatest signal strength first, these signals will no longer interfere with the weaker signals. Column 9, lines 46-67 discloses extracting an individual signal according to this matching, filtering and signal processing. The recoder/remodulator 146 reconstucts the waveform of the signal. The reconstructed signal comprises both the matched portion of the composite signal and the unmatched portion of the composite signal, which is input to the subtractor and will result in the removal of the strongest signal corresponding to the first code.).  
Regarding claim 11, Dent discloses comprising storing in a memory a signal according to the signature signal (The spreading codes in a CDMA system are known in both the transmitter and receiver.), wherein the plurality of mitigation weights is computed based on the memory stored signal (Figure 5(a): The filtered, decoded then recoded and remodulated signal comprises the plurality of mitigation weights.); wherein the signal synthetically generated according to the signature signal is aligned in time and/or in frequency with the obtained digital baseband signals (Column 9, lines 46-60: By correlating the output signal of the first code generator 132 with the composite signal received at the correlator 130, an individual signal corresponding to the first code is extracted by from the composite signal. The correlation aligns the known signal and the received signal in time or frequency to match the signals.).  
Regarding claim 31, Dent discloses wherein the number of reception source inputs into the mitigation module is higher than the number of signal outputs to the baseband receiver, wherein the number of interference signals is less than or equal to the number of reception source inputs into the mitigation module minus one, wherein there are sufficient degrees of freedom to perform the interference mitigation and to preserve inherent diversity gain (Figure 5(a) and column 9, lines 61-67: The purpose for recoder/remodulating the decoded signal is to remove it from the composite signal in a subtractor 148. Column 10, lines 20-36: initially, when the composite signal includes many signals, the signal most likely to be detected accurately is the signal with the greatest signal strength. Weaker signals are less likely to interfere with stronger signals. Though weaker signals are transmitted, not all of the signals will be able to be recovered and output due to this weakness.).  
(Column 9, lines 46-60: the correlated signal is filtered in low pass filter 142 in order to reject interference generated by noise and unrelated signals. Therefore, the interference signals also comprise signals that are not transmitted by a wireless transmitter that is part of the wireless network. These signals are unrelated.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderhelm et al (US 2006/0030287) in view of Lu et al (US 9,137,083).
Regarding claim 15, Vanderhelm discloses the apparatus as stated above. Vanderhelm does not disclose wherein matching the at least the portion of the signature to the at least the portion of the baseband signals is computed by a frequency offset correction for compensating a frequency difference between a frequency of the signature signal and a frequency of the digital baseband signals. Lu discloses an RF receiver. Lu discloses since there is no guarantee that bits will be received correctly, .

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderhelm et al (US 2006/0030287).
	Regarding claim 20, Vanderhelm discloses the apparatus stated above. Vanderhelm discloses utilizing a stored history for the 35 bits of the synch word to determine the adaptation of the TDL coefficients as stated above. Vanderhelm discloses the receivers shown in figures 3-6. These receivers comprise a first and a second antenna. Vanderhelm does not disclose wherein the clean digital baseband signal is computed by subtracting from a direct baseband signal obtained from the first antenna, a weighted signal computed from the plurality of mitigation weights for the second antenna.  However, an embodiment of Vanderhelm discloses this limitation. Figures 3 .

7.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderhelm et al (US 2006/0030287) in view of Cyzs et al (US 2015/0381221).
Regarding claim 22, Vanderhelm discloses the apparatus stated above. Vanderhelm discloses the adaptive noise circuit 74 with beam forming is shown in figure 6. Vanderhelm does not disclose wherein the baseband signals include interference signals originating from a single source, diversity of the plurality of sources is preserved when a weighted frequency domain frequency bin of a respective baseband signal obtained from a certain reception source of the plurality of reception sources, and an output of a couple from a pair of reception sources the plurality of reception sources is a sum of outputs of the couple, where weighted outputs7 are arranged as couples where each weighted output participates in two pairs of reception sources.  
Cyzs discloses the receiver shown in figure 2. Paragraph 0049 discloses providing to the receiver inputs signals with reduced cross correlation among the antenna input couple, so that diversity gain is achieved. Paragraph 0058-0059 that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/9/2021